          Case 1:20-cv-02820-AJN Document 6 Filed 08/03/20 Page 1 of 2


                                                                                                8/3/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


   Lynette Tatum-Rios, individually and on behalf
   of all other persons similarly situated,

                          Plaintiff,                                  20-cv-2820 (AJN)

                 –v–                                                      ORDER

  HPF Christopher Inc.,

                          Defendant.


ALISON J. NATHAN, District Judge:

       Plaintiff in this matter filed a Complaint on April 5, 2020. Dkt. No. 1. An electronic

summons as to Defendant HPF Christopher Inc. was issued on April 6, 2020. Dkt. No. 4. But

no proof of service was ever filed, and no counsel has entered an appearance on behalf of

Defendant. IT IS HEREBY ORDERED that the initial pre-trial conference currently scheduled

for August 7, 2020 is hereby adjourned to October 9, 2020 at 3 p.m.

       IT IS FURTHER ORDERED that Plaintiff shall submit a letter detailing the status of

service of the Defendant within one week of the date of this Order.

       IT IS FURTHER ORDERED that Plaintiff shall serve a copy of this Order on Defendant

and inform Respondent of Rule 1.I of this Court’s Individual Practices, which requires all

attorneys representing parties before this Court to register promptly as filing users on ECF.

       SO ORDERED.



 Dated: August 3, 2020                            ____________________________________
        New York, New York                                  ALISON J. NATHAN
                                                          United States District Judge
Case 1:20-cv-02820-AJN Document 6 Filed 08/03/20 Page 2 of 2
